Citation Nr: 1210026	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  10-00 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for service-connected post traumatic stress disorder (PTSD) with history of bipolar disorder, currently evaluated 30 percent disabling.  


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1962 to December 1968.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefits sought on appeal.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.  Original jurisdiction in the Veteran's claim resides in the VARO in Winston-Salem, North Carolina.  

The record reveals that the Veteran requested a Board hearing in Washington, D.C. in conjunction with his appeal.  See the Veteran's December 2009 substantive appeal (VA Form 9).  The Veteran was scheduled for a hearing on March 15, 2011, but he did not report.  The Veteran has not requested another hearing and, therefore, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).  

The Board subsequently remanded the Veteran's claim for further development in June 2011.  Specifically, the June 2011 Board remand instructed that the Veteran should be afforded a VA examination.  As will be discussed below, although such an examination was scheduled by the RO in July 2011, the Veteran failed to report and has not provided good cause.  The case has been returned to the Board for appellate review.  Although the Veteran did not present for the August 2011 VA examination, the record reflects that he was afforded the opportunity to do so, as instructed by the Board in the June 2011 remand.  Accordingly, the Board's remand instructions have been substantially complied with, and thus, the Board may proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an equitable disposition of the Veteran's appeal.

2.  Prior to July 9, 2009, the Veteran's service-connected PTSD with history of bipolar disorder was manifested by mild symptomatology, to include depressed mood, memory impairment, intermittent nightmares, hypervigilence, an exaggerated startle response, anxiety, avoidance, social isolation and depression.  

3.  The Veteran failed to appear for a scheduled VA examination in August 2011 which was scheduled to determine the severity of his psychiatric symptomatology.  The Veteran has not provided good cause for his failure to report for this examination, and has since stated that he will not appear for future VA examinations.  

4.  Affording the Veteran the benefit-of-the-doubt, since July 9, 2009, the Veteran's service-connected PTSD with history of bipolar disorder is manifested by moderate symptomatology, to include frequent nightmares, impaired short- and long-term memory, intermittent visual hallucinations, irritability with periods of violence and difficulty establishing effective work and social relationships.  Severe psychiatric symptomatology and/or total occupational and social impairment are not shown.


CONCLUSIONS OF LAW

1.  Prior to July 9, 2009, the criteria for an evaluation in excess of 30 percent for service-connected PTSD with history of bipolar disorder are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.130 and Diagnostic Code 9411 (2011).  

2.  Since July 9, 2009, the criteria for a 50 percent evaluation for service-connected PTSD with history of bipolar disorder, but not in excess thereof, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.130 and Diagnostic Code 9411 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (the VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his/her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran submitted a claim for an increased evaluation in February 2008.  The Veteran was sent a letter in March 2008 which stated that, to substantiate a claim for increased compensation, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The letter advised the Veteran what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.  The letter also informed him what information and evidence must be submitted by him, namely, any additional evidence and argument concerning the claimed conditions and enough information for the RO to request records from the sources identified by the Veteran.  The March 2008 letter also provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his entitlement to increased compensation.  Specifically, the Veteran was informed in the letter of types of evidence that might show such a worsening, including statements from a doctor containing the physical and clinical findings; results of laboratory tests or x-rays; the dates of examinations and tests; and statements from other individuals who were able to describe from their knowledge and personal observations in what manner the disability had become worse.  Since the March 2008 letter was sent to the Veteran prior to the initial adjudication of his claim in June 2008, there exists no error in the timing of this notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, a June 2009 letter informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  The letter also contained information about assigning effective dates and the criteria for an increased evaluation under the Diagnostic Codes applicable to psychiatric disorders.  While the Veteran was not afforded this notice until after the initial adjudication of his claim, the RO readjudicated his claim in a November 2009 Statement of the Case (SOC) and subsequent Supplemental Statements of the Case (SSOC's), and thus, any timing error has been cured.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate the claim for an increased evaluation for service-connected PTSD with history of bipolar disorder, including private and VA treatment records and by affording him VA examinations.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board afforded the Veteran a VA examination in March 2008 in connection with his claim.  The Board notes that the Veteran has alleged that the March 2008 VA examination is inadequate because it was not "done by qualified doctors", the VA examiner was "not professional", and the report contained information that was not discussed by the Veteran and the examiner during the examination.  See June 2009 and December 2009 statements from the Veteran.  However, the Board notes that a presumption or regularity applies to the actions of public officials.  See, e.g., Hilkert v. West, 12 Vet. App. 145, 151 (1999).  Review of this examination report reflects that the examiner reviewed the Veteran's VA claims file and the Veteran was physically examined and interviewed.  There is no indication on the report of March 2008 VA examination that the VA examiner was biased against the Veteran or that the examination was in any way less than adequate.  To the extent that the report contains information not discussed by the Veteran and the examiner during the VA examination, the Board observes that the report was to encompass issues and symptoms as reflected in the claims file as well as those discussed during the interview.  Accordingly, the March 2008 VA examination is adequate for the purposes of this decision.  See Barr, supra; see also 38 C.F.R. § 4.2 (2011).  

Also, as instructed by the Board in the June 2011 remand, the RO afforded the Veteran another VA examination in August 2011, but the Veteran failed to appear for such.  The Board notes that corresponding to VA's duty to assist the Veteran in obtaining information is a duty on the part of the Veteran to cooperate with VA in developing a claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").  VA's duty must be understood as a duty to assist the Veteran in developing his claim, rather than a duty on the part of VA to develop the entire claim with the Veteran performing a passive role.  Turk, 21 Vet. App. at 568.  In this instance, the Veteran failed to attend the August 2011 examination scheduled to aid in the development of his claim, he has failed to provide "good cause" for his failure to report for the that VA examination and he has stated that he will not report to a future VA examination in connection with this claim.  See an August 2011 statement from the Veteran.  Accordingly, the Board will evaluate the Veteran's service-connected PTSD with history of bipolar disorder on the evidence of record.  

The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim decided herein.  VA has also assisted the Veteran and his representative throughout the course of this appeal by providing them with a SOC, which informed them of the laws and regulations relevant to his claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. 

Increased Evaluations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage evaluations represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific evaluations.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that evaluation.  Otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected PTSD with history of bipolar disorder is evaluated as 30 percent disabling under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411.  Evaluations are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  

Under the provisions for rating psychiatric disorders, a 30 percent evaluation requires evidence of the following:  

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational task (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

The criteria for a 50 percent evaluation are:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent evaluation are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting; inability to establish and maintain effective relationships.)

The criteria for a 100 percent evaluation are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

The Board notes that the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including (if applicable) those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

Under the DSM-IV, GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

Discussion

Initially, the Board observes that the record demonstrates that the Veteran has been diagnosed with PTSD, bipolar disorder and depression, not otherwise specified (NOS).  See e.g., the March 2008 VA examination report and a July 2008 VA outpatient treatment record.  It appears that the RO has established service connection for PTSD and bipolar disorder and has based the Veteran's current 30 percent evaluation on symptomatology attributable to both disorders.  However, service connection has not been established for depression, NOS.  

It is now well settled that the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996). 

In the present case, the medical evidence of record fails to differentiate between symptomatology associated with the Veteran's service-connected PTSD with history of bipolar disorder as opposed to that associated with his nonservice-connected depression, NOS.  Accordingly, there appears to be no realistic way of distinguishing such symptoms, and thus, the Board will assume that all of the Veteran's psychiatric symptomatology is attributed to his service-connected PTSD with history of bipolar disorder.  

Review of the Veteran's VA outpatient treatment records reflects that, at an April 2007 PTSD screening, he reported experiencing nightmares, avoidance, numbing, hypervigilence and an exaggerated startle response.  See a April 2007 VA outpatient treatment record.  Upon mental examination later that month, the Veteran was clam and cooperative, yet somewhat subdued with slow speech that was coherent and goal-oriented.  His mood was depressed, his affect was appropriate, he showed no signs of psychosis and he specifically denied suicidal ideation and/or homicidal ideation.  He was alert and fully oriented, and his insight and judgment were described as fair and borderline, respectively.  After undergoing a triple coronary bypass in June 2007, an October 2007 mental health note reflects that the Veteran's psychiatric symptomatology had remained "stable" with the same manifestations and severity since his last evaluation in April 2007.  In February 2008, the Veteran reported a worsening of psychiatric symptomatology after losing his job.  It was noted that the Veteran attempted suicide by medication "in the early '80's", but he denied any current plan to take his own life or otherwise harm himself.  At that time, the Veteran reported increased sleep impairment, memory impairment, irritability, intrusive recollections and avoidance of family members for fear of "losing control" at home.  The Veteran denied suicidal ideation, homicidal ideation, hallucinations and delusions.  Upon clinical evaluation, he was alert, cooperative, oriented to time, place and person, and without gross thought disorder.  His mood was depressed, his affect was constricted, his memory was poor for recent events and his and his insight and judgment were described as fair and borderline, respectively.  A December 2007 VA outpatient treatment record reflects that the Veteran denied any current suicidal ideation.  

The March 2008 VA examination report reflects that the Veteran denied hospitalizations or Emergency Room visits secondary to his service-connected PTSD with history of bipolar disorder.  He reported experiencing nightmares "from time to time", anxiety, depression, avoidance, hypervigilence, isolation an exaggerated startle response, intrusive memories with increasing frequency, difficulty being in crowds and relating to coworkers.  The Veteran reported that he "stopped" working in January 2008 because he was "just worn out."  While the Veteran reported sleep impairment, the Board notes that he has been diagnosed with chronic obstructive sleep apnea for which he uses a continuous positive airway pressure (CPAP) machine.  The Veteran specifically denied experiencing hallucinations, delusions, paranoia, ideas of reference, homicidal ideation, suicidal ideation and panic attacks.  Upon mental status examination, the Veteran was neatly groomed and dressed, normally behaved and pleasant without hostility or belligerence.  He spoke with good grammar and vocabulary, and his speech was not pressured, but was spontaneous and logical without flight of ideas or loose associations.  The Veteran was withdrawn and irritable and demonstrated anxiety, psychomotor retardation.  He was oriented to time place and person, his memory for basic personal information, judgment and fund of information were good, his insight was fair and his intelligence was average.  The VA examiner noted that the Veteran had difficulty being around people, to include coworkers, supervisors and strangers, yet, he noted that the Veteran was making an effort to "stay involved."  He noted that the Veteran's symptoms had increased in the past six months and provided diagnoses of PTSD and bipolar disorder and assigned a GAF score of 60 based solely on PTSD symptomatology.  See the March 2008 VA examination report.  

The Veteran presented for VA outpatient treatment in May 2008 and asserted that his memory impairment had increased and reported experiencing nightmares, flashbacks social withdrawal, hypervigilence, lability of mood and disruptive sleep.  There were no signs of psychosis, the Veteran was fully oriented, his insight and judgment "appear[ed] fair" and he denied suicidal, homicidal ideation, mood swings and sleep impairment.  

The Veteran and his wife submitted statements in June 2009 and July 2009, respectively, which assert that the Veteran experienced increasing psychiatric symptomatology, to include irritability, numbing, depression, suspiciousness, memory impairment, mood swings, isolation, strained familial relationships and violence.  In her statement, the Veteran's wife explained that the Veteran experiences visual hallucinations, but denied them during treatment because he feels this is an indication of "mental illness."  Specifically, the Veteran's wife asserted that he often sees people who aren't there and he speaks to them.  

A July 2008 VA Mental Health Consultation report reflects that the Veteran sought treatment due to increasing memory impairment.  He reported that he often forgot to take his granddaughter to appointments and had trouble remembering to purchase certain items at the grocery store.  It was noted that the Veteran had been married four times, and that he had a strained relationship with his family members.  The Veteran was cooperative, but demonstrated a negative ideation suggestive of "moderate depression."  His insight and judgment were fair, and there were no signs of suicidal ideation, homicidal ideation or psychosis.   The Veteran scored a 25 on the Geriatric Depression Scale which is indicative of moderate to severe depression, marked by anhedonia, rumination, amotivation, fatigue, trouble concentrating and worry.  He was diagnosed with Depression, not otherwise specified (NOS), and a GAF score of 48 was assigned.  

The VA outpatient treatment records dated from March 2009 to June 2010 reflect a continuance of psychiatric symptomatology, to include depressed mood, nightmares and constricted affect with no signs of suicidal ideation, homicidal ideation and/or psychosis.  In July 2009, the Veteran reported that his prescribed lithium "ran out" and he thereafter experienced visual hallucinations, to include "a motorcycle gang going through [his] living room."  

Due to the Veteran's complaints of increased psychiatric symptomatology and decrease in his assigned GAF score since his last VA examination, in June 2011, the Board remanded to provide the Veteran another VA examination to ascertain the current severity of his psychiatric symptomatology.  A July 2011 computer printout reflects that such a VA examination was requested by the RO in July 2011 and was subsequently scheduled.  However, the Veteran failed to report for the August 2011 VA examination.  When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination, and a claimant, without good cause, fails to report for such examination, or reexamination, and the examination was scheduled in conjunction with a claim for increase, as was the claim here, the claim shall be denied.  38 C.F.R. § 3.655(a), (b).  

Examples of good cause include, but are not limited to, the illness of hospitalization of the claimant, death of an immediate family member, etc.  See 38 C.F.R. § 3.655(a).  However, in the present case, the Veteran has not provided any explanation for his failure to report to the August 2011 VA examination.  

It appears that the Veteran has a history of not appearing for scheduled VA appointments.  In March 2011, he failed to report for a hearing before a member of the Board at VA's Central Office in Washington D.C., which was scheduled at his request, and a computer printout from the VA facility in Salisbury, North Carolina, reflects that the Veteran has been reported as a "no show" for fifteen appointments and requested that 42 appointments be cancelled between March 2001 and December 2011.  

The Board observes that there is no letter associated with the Veteran's VA claims file or Virtual VA file which provides notice of the August 2011 VA examination.  However, there is a presumption of administrative regularity under which it is presumed that government officials have properly discharged their official duties.  See Ashley v. Derwinski, 2 Vet. App. 307, 308-309 (1992) (quoting United States v. Chem. Found., Inc., 272 U. S. 1, 14-15, 47 S. Ct. 1 (1926)).  The Court has recently addressed the presumption of administrative regularity and its application to notice of scheduled examinations in Kyhn v. Shinseki, 23 Vet. App. 335 (2010), affirmed by Kyhn v. Shinseki, 24 Vet. App. 228, 238 (2011).

In Kyhn, the record did not contain a copy of the notice letter VA sent to the Veteran informing him of his scheduled examination.  Id.  However, the Court noted that there is no requirement that this document be contained in the record for the presumption of regularity to apply.  

In discussing the process by which Veterans are scheduled for VA examinations, the Court observed that examination requests are input into an Automated Medical Information Exchange (AMIE) system which electronically generates a letter informing the Veteran of the time and location of the scheduled examination.  Because the letter is electronically generated, a hard copy is not retained by the VA Medical Center or in the Veteran's claims file.  Accordingly, the Court held that "because the regular practices of VA do not include maintaining a hard copy of the Veteran's notice of his/her scheduled VA examination, the absence of any such copy from the claims filed cannot be used as evidence to demonstrate that notice was not mailed."  Kyhn, 23 Vet. App. 335.  The Veteran has submitted no evidence to rebut the presumption of regularity and there is no indication that he relocated during the pendency of this appeal.

Since the Veteran presented for the March 2008 VA examination, the Board will not summarily deny the Veteran's claim under 38 C.F.R. § 3.655 (a),(b).  The Board has considered remanding the Veteran's claim a second time in order to afford him another opportunity to participate in a VA examination in connection with his claim.  However, in an August 2011 statement, the Veteran specifically stated that he would not submit to another VA examination in connection with his claim.  See an August 2011 statement from the Veteran.  Accordingly, the Board will evaluate the Veteran's service-connected PTSD with history of bipolar disorder based on the evidence of record.  

Concerning the Veteran's statements and testimony concerning his psychiatric symptomatology, the Court has firmly held that a lay person, such as the Veteran, is competent to report matters which he experiences first-hand.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Accordingly, the Board notes that the Veteran is competent to convey his psychiatric symptomatology.  Moreover, concerning the statement from the Veteran's wife, the Board notes that such lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See 38 C.F.R. § 3.159(a)(2) (2011).  In the present case, the Board concludes that the Veteran's consistent contact with his wife of 22 years renders her to be a person who has knowledge of the facts and circumstances of the Veteran's psychiatric state.  Accordingly, the Board concludes that the Veteran's wife is also competent to convey the Veteran's demonstrated psychiatric symptomatology.  

Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Board, as fact finder, is obligated to determine the probative value or weight of the lay evidence.  In the present case, the lay statements emanating from the Veteran and his, describing the Veteran's psychiatric symptomatology, appear to be congruent with the medical evidence of record.  As such, the lay statements offered by the Veteran and his wife are considered to be credible.  

The Board has reviewed the evidence of record, recounted above, and finds that the criteria for a 50 percent evaluation for the Veteran's service-connected PTSD are demonstrated as of July 9, 2009, the date of the statement from the Veteran's wife which asserts that the Veteran's psychiatric symptomatology had increased, to include episodes of violence and visual hallucinations.  

While the Board notes that the Veteran has consistently experienced and reported isolation, avoidance, an exaggerate startle response, sleep difficulties, irritability, suspiciousness, anxiety, memory impairment and nightmares due to his service-connected PTSD with history of bipolar disorder throughout the pendency of the appeal, these symptoms are more congruent with the currently-assigned 30 percent evaluation.  However, the record reflects a steady increase in the Veteran's psychiatric symptomatology, and the July 2009 statement from the Veteran's wife is the first instance where the criteria for a 50 percent evaluation are more closely approximated, to include intermittent visual hallucinations and periods of violence.  Thereafter, the Veteran's increasing symptomatology became more congruent with the criteria for a 50 percent evaluation.  

While the July 2009 Mental Health consultation report reflects that a GAF score of 48 (indicative of serious symptomatology) was assigned, the Veteran's VA outpatient treatment records reflect that his symptoms more closely approximate a mild level of impairment, to include depressed mood, suspiciousness, sleep impairment and mild memory loss.  This symptomatology is commensurate with a 30 percent evaluation.  However, subsequent to July 9, 2009, the evidence reflect increased symptomatology, to include difficulty establishing work and social relationships, impaired judgment, impairment of short- and long-term memory and disturbances of motivation and mood.  This symptomatology is commensurate with a 30 percent evaluation.  

The Board notes that the Veteran did not endorse all or nearly all of the symptoms typically associated with a 50 percent evaluation.  There was no evidence showing, for example, difficulty understanding complex commands, impaired abstract thinking, circumstantial circumlocutory or stereotyped speech.  Nevertheless, in assigning an evaluation, the Board is not required "to find the presence of all, most, or even some, of the enumerated symptoms."  See Mauerhan, supra.  

The benefit of the doubt rule codified at 38 U.S.C.A. § 5107, provides that: 

The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 

The implementing regulation, 38 C.F.R. § 3.102, restates that provision in terms of "reasonable doubt": 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant. By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. 

If the Board finds that the positive and negative evidence relating to a Veteran's claim are in "approximate balance," then the placement of the risk of nonpersuasion on the VA dictates a finding in favor of the claimant.  Ortiz v. Principi, 274 F.3d 1361 (2001).  See also, Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990). 

Here there is positive evidence in support of the claim and negative evidence against it.  Given such, the Board finds that the evidence is in a state of "equipoise."  As such, affording the Veteran the benefit of the doubt, for the period since July 9, 2009, the criteria for a 50 evaluation for service-connected PTSD with history of bipolar disorder have been met.  Accordingly, to this extent, the benefit sought on appeal is granted. 

However, while the Veteran's PTSD does result in significant disability, the Board finds that the extent of his symptoms do not rise to the level the criteria for a 70 percent evaluation or of total occupational and social impairment so as to warrant a 100 percent evaluation.  Symptoms typically associated with a 70 or 100 percent evaluation for PTSD are not demonstrated.  For example, there was no evidence of obsessional rituals, speech intermittently illogical, obscure or irrelevant, spatial disorientation, neglect of personal appearance or hygiene, gross impairment in thought processes, or a persistent danger of hurting himself or others.  In sum, the Veteran is not shown to have total occupational and social impairment due to service-connected PTSD with history of bipolar disorder.  In addition, while the status of the Veteran's employment is unclear, as noted in the Introduction, he has not presented credible evidence showing that his service-connected PTSD with history of bipolar disorder has resulted in marginal employment or that his service-connected PTSD will result in his inability to maintain employment in the future.  

While the Veteran's current symptomatology may have continued to increase, as noted above, he failed to report for reexamination in connection with this claim and specifically stated that he would not present for such an examination in the future.  Accordingly, the Board has evaluated the Veteran's service-connected PTSD with history of bipolar disorder on the evidence currently of record.  

Therefore, in summary, the Board finds that the evidence supports an award of a 50 percent evaluation since July 9, 2009, but no more, for the Veteran's service-connected PTSD with history of bipolar disorder. 

The Board has also considered an extraschedular evaluation in connection with the Veteran's claim for an increased evaluation for service-connected PTSD with history of bipolar disorder.  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).

Concerning the first prong under Thun, the Board concludes that the schedular criteria are adequate for evaluating the Veteran's service-connected PTSD with history of bipolar disorder.  As fully detailed above, a higher evaluation is available where specific criteria are met.  The Veteran does not meet the schedular criteria for this evaluation.  It does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disability that is unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluation for this service-connected disability is adequate.  

Finally, while there does appear to be significant impairment in occupational and social functioning, this is contemplated in the award of the 50 percent schedular evaluation.  There is no indication that the Veteran requires frequent hospitalization for PTSD with history of bipolar disorder, or that PTSD with history of bipolar disorder results in an exceptional or unusual disability picture warranting a remand for a referral to the Chief Benefits Director of VA's Compensation and Pension Service for extraschedular consideration.  See Thun, supra.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  


ORDER

Prior to July 9, 2009, entitlement to an evaluation in excess of 30 percent for service-connected PTSD with history of bipolar disorder is denied.  

Effective July 9, 2009, a 50 percent evaluation, but no more, for service-connected PTSD with history of bipolar disorder is granted, subject to the controlling regulations applicable to the payment of monetary benefits.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


